CHARLES B. BLACKMAR,
Senior Judge, concurring in part and dissenting in part.
I agree that the trial court erred in entering judgment on the breach of contract and negligence counts. It cannot be determined from the fact of the petition that the statute of limitations was a bar to the action.
I am not sure that Judge Gaertner enunciates the appropriate standard for determining when the statute begins to run. In State ex rel. General Electric Company v. Gaertner, 666 S.W.2d 764 (Mo. banc 1984) and Rowland v. Skaggs Companies, et al, 666 S.W.2d 770 (Mo. banc 1984), our Supreme Court held that, when one has a right of contribution or indemnity against another, the statute of limitations does not begin to run until the party seeking indemnity is obliged to make good on the obligation for which reimbursement is sought.
Here the defendant physician had no reason to believe that he might be held liable for Keith’s injuries, until suit was filed. As Judge Gaertner’s opinion points out, the doctor did not know that he might suffer loss until the defendant insurer declined coverage. Even then, the doctor could not know the full extent of his loss until judgment was rendered or settlement made. If one follows the logic of General Electric and Rowland, the statute would not commence until the substantial extent of liability was known, which presumably would be when a judgment is entered on which execution may issue. (Although General Electric and Skaggs might indicate that the statute does not run until some part of the judgment is paid, I hope that future courts will not go this far.)
I am at a disadvantage in considering the cases just cited because I dissented in Rowland and declined to associate myself with the dicta in General Electric. I invited the Court to devise a different standard for dealing with indemnity problems brought to the fore by Missouri Pacific Railroad Co. v. Whitehead and Kales Co., 566 S.W.2d 466 (Mo. banc 1978) and Safeway Stores, Inc. v. City of Raytown, 633 S.W.2d 727 (Mo. banc 1982), so as to avoid the open-ended liability which the opinions necessarily imposed. The Court nevertheless adhered to the opinions, and thereby established the controlling law.
Those cases might be distinguished from this one because here the defendant doctor might realize, long prior to final resolution of the case, that he would suffer some expense in defending the claim unless he *926had insurance coverage. But the teaching of the cases seems to be that the mere anticipation of damage does not trigger the statute. The doctor, of course, could have filed a declaratory judgment suit as soon as coverage was declined, but we do not usually require the filing of anticipatory litigation in order to interrupt the running of the statute of limitations. The option of abiding the result and then seeking indemnity has usually been accorded. I sense no difference in principle between this case and the earlier ones.
One of the purposes of the statute of limitations is notice. The petition indicates that the insurance company and the broker had notice when the doctor sought a defense.
I am content to reverse and remand on Count I so that the trial court may flesh out the record as to the operative facts governing coverage and limitation. In so doing I of course express no opinion on the other troublesome issues in the case. See Holiday Inns, Inc. v. Thirteen Fifty Investment Co., 714 S.W.2d 597 (Mo.App., 1986.)
If one were to follow the hoary case of Stark v. Zehnder, 204 Mo. 442, 102 S.W. 992 (Mo.1907) mechanically, then affir-mance on the contract reformation count might follow. There the Supreme Court held that the statute of limitations to reform a deed of trust so as to include more land began to run when the instrument was delivered, rather than from the time of default. • I consider the case inconsistent with the rule of State ex rel. General Electric Company v. Gaertner, 666 S.W.2d 764 (Mo. banc 1984) and Rowland v. Skaggs Companies, Inc., 666 S.W.2d 770 (Mo. banc 1984). The action for reformation is simply an equitable remedy which is an alternative to the legal remedy sought in Count I. The statute of limitations, indeed, has only assimilative application to equitable claims, which are governed by the equitable doctrine of laches. See General Electric, 666 S.W.2d at 767, and authorities there cited. The statute of limitations should not run on an equitable remedy when it does not run on a legal action involving the same operative facts.
My position is consistent with A.P. Green Refractories v. Duncan, 659 S.W.2d 19 (Mo.App.1983) in which, relying on Bramhall v. Bramhall, 216 S.W. 766 (Mo. 1919), the court held that the statute of limitations did not run on an action to reform a mineral deed until the possessory rights allegedly conveyed by the deed were threatened. These holdings give strong indication that the rule of Stark does not reflect the current state of the law.
So I would reverse the judgment on Count II also, and would remand the case for the development of the record in the trial court.